 

 Exhibit 10.1

 

 

 

 

Contract Affirmation

of

Second Amendment

to

Employment Agreement

between

U.S. Premium Beef, LLC

and

Steven D. Hunt

 

2003-2009

 

 

 

            Whereas,  Steven D. Hunt (the “Executive”) and U. S. Premium Beef,
LLC (“USPB”) entered into an Employment Agreement dated as of September 1, 2004
(the “Agreement”); 

 

            Whereas, the Executive desires to amend the Agreement in the manner
described below effective as of the date of this Contract Affirmation; and

 

Whereas, the Executive will request USPB to adopt and approve such amendment of
the Agreement when the Board of Directors is next able to convene;

 

            Now, therefore, the Executive hereby agrees that it is his intention
to be contractually bound to the provisions of the Second Amendment of the
Agreement set forth below effective as of the date of this Contract
Affirmation.  The Executive further acknowledges and agrees that, effective as
of the date hereof, USPB is the intended beneficiary of the provisions of this
Contract Affirmation of Second Amendment and is entitled to enforce such
provisions as legal and binding obligations of the Executive. 

 

 

 

Second Amendment of the Agreement

 

            The Employment Agreement dated as of September 1, 2004 between
U.S. Premium Beef, LLC and Steven D. Hunt (the “Agreement”) is amended to comply
with the formal requirements of Section 409A of the Internal Revenue Code and
related regulations.  Prior to January 1, 2009, the Agreement was interpreted
and administered in good faith compliance with Section 409A and the Second
Amendment does not apply to or document the terms of the Agreement in effect
before January 1, 2009.  Effective January 1, 2009, the Agreement is amended to
provide as follows:

 

 

--------------------------------------------------------------------------------




 

 

 

1.         All amounts payable under the Agreement, to the extent payable after
December 31, 2008, shall be paid not later than December 31, 2009.  All
contractual rights that will expire in accordance with the terms of the
Agreement, unless exercised under the terms of the Agreement, must be exercised
not later than August 31, 2009 or such later date as contemplated by the terms
of the Agreement, provided that the parties do not, by this Second Amendment,
intend to extinguish or modify any contractual rights available to Steven D.
Hunt pursuant to the Agreement prior to the adoption of this Second Amendment
except as expressly provided in this Amendment. 

2.         The provisions of paragraph 1 shall not extend the payment date or
deadline for amounts that became payable before January 1, 2009 or allow payment
at a time later than provided under the terms of the Agreement prior to
amendment.

                                                                                   

 

 

 

     

/s/ Steven D. Hunt             

 

Steven D. Hunt

                                           

 

 

December 31, 2008          

 

Date

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 